455 F.2d 991
Artis JACKSON, Appellant,v.UNITED STATES of America.
No. 71-1220.
United States Court of Appeals,Third Circuit.
Submitted on Briefs Dec. 17, 1971.Decided Jan. 10, 1972.Certiorari Denied May 22, 1972.See 92 S. Ct. 2050.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
Artis Jackson, pro se.
Herbert J. Stern, U. S. Atty., Carolyn E. Arch, Asst. U. S. Atty., Newark, N. J., for appellee.
Before BIGGS, VAN DUSEN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
There is before us on this appeal the fifth attempt by the appellant Jackson to gain a new trial or his liberty by habeas corpus or by 28 U.S.C. Sec. 2255.  In deciding his present application, Chief Judge Augelli filed three memorandum opinions.  The first opinion was filed January 7, 1971, the second February 24, 1971, and the third February 26, 1971, 338 F. Supp. 7.  Every phase of the present application has been adequately considered, thoroughly discussed and correctly decided by Chief Judge Augelli in his three excellent opinions.  Nothing need be added by us.


2
The order denying Jackson's motion to vacate the judgment of sentence will be affirmed.